Citation Nr: 1814108	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2015 and in June 2016, the Board remanded the claim for further development, and the case is again before the Board for further appellate proceedings. 

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in November 2013, and this VLJ is no longer employed by the Board. A transcript of the hearing is associated with the record. VA sent the Veteran a letter that provided him the opportunity to testify at another hearing, and the Veteran responded in a December 2017 letter that he does not wish to appear at another Board hearing. 


FINDING OF FACT

The Veteran's current psychiatric disability did not begin in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2016, the Board remanded the case and directed the AOJ to contact the Veteran and request information regarding any outstanding treatment records.  The AOJ did so by letter in July 2016, and to this date, the Veteran has not responded with information regarding the same.  No further action was required of VA as to this directive.  The Board also directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  

The Board also directed the AOJ to contact the NPRC, and any other appropriate department, agency, or official, to request another search to attempt to verify the Veteran's reported in-service stressor, as indicated in the August 2015 JSRRC response of record.  The AOJ did so, as reflected in the September 2017 letter to the Veteran.  As reflected in this letter, the AOJ's efforts resulted in responses from sources regarding the unavailability of information pertaining to the Veteran's reported stressor of a soldier who was wounded or killed in the stabbing incident.  The AOJ's efforts were also outlined in a September 2017 VA Memorandum regarding the PTSD Stressor Verification Review, in which VA noted that the Veteran's stressor could not be confirmed, and these efforts constitute reasonable efforts to complete the requested development.  The September 2017 letter notified the Veteran as to the unavailability of such records pursuant to 38 C.F.R. § 3.159(e).  To this date, the Veteran had not provided any records himself, nor has he provided any new information pertaining to his reported stressor.  No further action was required of VA as to this directive, and VA has satisfied its duty to assist with regard to attempting to verify the Veteran's reported stressor.  

The Board also directed the AOJ to obtain a VA addendum medical opinion to determine the etiology of the Veteran's current psychiatric disorders other than PTSD.  The Board noted in the June 2016 remand that though the Veteran was afforded a VA examination in February 2016, the examiner (Dr. J. C.) did not address the March 2014 diagnosis of bipolar disorder or the June 2013 diagnosis of generalized anxiety disorder.  Thus, in the prior remand, the Board requested the examiner to identify all psychiatric disorders other than PTSD that have been present during the appeal period (dating from approximately July 2010), and to provide etiological opinion as to each.  The AOJ obtained addendum opinions from the February 2016 VA examiner in February 2017, August 2017, and October 2017, in which, together, the same VA examiner (Dr. J. C.) provided the requested information.  The claim was then readjudicated in a November 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  


Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.§ 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board acknowledges that the Veteran is competent to report his symptoms.  However, the Board finds that the diagnosis of a psychiatric disorder, and the determinations as to the nature, onset, and etiology of a psychiatric disability, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that he has a psychiatric disability that began in service or is related to service, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, such lay opinions by the Veteran have no probative value.  

The Veteran testified at his Board hearing that his psychiatric disorders, to include his alleged posttraumatic stress disorder (PTSD), were caused by seeing an in-service incident in which a man was killed in December 1972 or January 1973.  The Veteran reported that a U.S. soldier/ American died as a result of an injury sustained at the barracks of the 84th Ordinance/Key Club when the Veteran was in the 115th military police brigade in Kaiserslautern, Germany.  He reported that service members from the 66th Transportation Division were also present the evening of the injury.  The Veteran reported in a September 2009 statement that the injured service member was taken to Landstuhl and died at the hospital.  Further, as reflected in the December 2012 representative's statement, the Board notes that the Veteran has also reported that in December 1972, the Veteran and his friend J. L. went to the Key Club (a social or night club), and while there, the Veteran witnessed a fight that broke out about 20 feet away resulting in a man getting stabbed, and the Veteran reported that he found out later that the man died.  In the February 2016 VA examination, the Veteran reported that the man who died was American.  As discussed above, VA made appropriate attempts to confirm this reported stressor of a stabbing of a serviceman in the barracks in Germany during the reported time period, and such reported stressor has not been verified.  

The Board also notes that the Veteran has submitted many post-service statements regarding his psychiatric condition and life-stressors since his claim for VA benefits dated in 1973, to include statements in conjunction with claims for service connection for his psychiatric symptoms.  The Board also notes that he was hospitalized and treated multiple times over the years since June 1973 for psychiatric symptoms and drug use.  Over the years, the Veteran reported multiple stressors, but did not mention observing any such in-service incident of an injured and killed individual in Germany.  For instance, the Board notes that in a May 1994 VA examination, the Veteran attributes most of his difficulties in life to his long-history of drug abuse such as cocaine.  For another example, in a July 2003 VA examination, the Veteran reported that feeling depressed ever since he got out of the service, and that his "personality" has gotten him into trouble over the years (e.g., getting in verbal altercations with the police).  The July 2003 VA examiner opined that the Veteran's depressive disorder is not related to service, as his psychiatric examination was negative at the time of discharge, and the July 2003 VA examiner stated that his depressive symptoms seem to have arisen subsequent to HIV diagnosis.  The Board notes that the Veteran has also reported a long history of taking medication due to HIV.  

Then, in a May 2004 VA examination, the Veteran reported that he has a history of psychiatric symptoms and treatment since 1974 [June 1973], and that he was feeling depressed at that time and hearing voices talking to him, because "I witnessed a murder when went overseas" in Germany.  He also said, "Someone put something in my drink and I lost my mind."  He also said that that this time, he had just got out of the service.  The Board construes this statement to mean that the Veteran reports seeing a murder while in service, and that after service, he lost his mind after someone allegedly put something in his drink.  

Notably, the Veteran did not mention the above-reported in-service stressor of witnessing a stabbing in the barracks in Germany until decades after service, despite submitting multiple claims for psychiatric disability and despite receiving years of psychiatric treatment.  The Veteran's recent report of psychiatric symptoms due to seeing a murder in service is inconsistent with the Veteran's recurrently reported stressors of a long history of drug use and medical issues, as stated by the Veteran over the decades.  For these reasons, and because the Veteran's reported in-service stressor has not been verified despite reasonable efforts to verify the stressor (as discussed above), the Board finds that the Veteran is an unreliable historian and that his reports as to witnessing this stabbing of an individual in Germany in service are not credible and therefore are not probative.  

It follows that any positive nexus opinion that is based on this in-service reported stressor also has no probative value, to include opinions that the Veteran currently has PTSD which were based on the Veteran's nonprobative reports of an in-service stabbing.  The Board notes that the May 2012 VA examiner diagnosed the Veteran with PTSD based on the Veteran's report of the in-service stabbing of this unidentified man, as well as the Veteran's report that he himself was stabbed after service.  The May 2012 VA examiner opined that the Veteran's symptoms are consistent with PTSD, based on criteria that included factoring in the reported in-service stabbing, and the VA examiner opined that such PTSD is more likely than not related to the stabbing which the Veteran witnessed while in service.  The examiner stated that "these symptoms were intensified with his severe and dramatic stabbing within a few months of discharge.  It is not possible to definitely delineate the contribution of these two events without resorting to mere speculation."  Because the May 2012 VA examiner did not reconcile this opinion with the Veteran's medical history of in-service drug abuse, or with the separation examination which showed no psychiatric symptoms, and because the VA examiner appears to base the finding of in-service psychiatric symptoms attributable to PTSD based only on the Veteran's own subjective history and noncredible report of observing an in-service stabbing, the Board finds that the May 2012 VA examiner's nexus opinion has no probative value.  Further, because the May 2012 VA examiner's diagnosis of PTSD was based in part on a nonprobative report of an in-service stabbing, such PTSD diagnosis has very little probative value and the diagnosis is outweighed by the below-discussed opinions by Dr. J. C., which shows that the Veteran does not have PTSD.  

Here, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability began in service or is etiologically related to service.  

The February 2016 VA examination, along with the VA addendum medical opinions dated in February 2017, August 2017 and October 2017, all by Dr. J. C, together have high probative value because such findings and opinions were rendered by a clinical psychologist who has the requisite expertise to render an opinion as to nature and etiology of the Veteran's psychiatric disability, he reviewed the claims file, he supported his opinion with clinical rationale, he rendered his opinions on the Veteran's lay statements and subjective history, he based his opinion on the Veteran's medical history, and he based his findings and opinions based on examination of the Veteran.     

In the February 2017 VA examination, Dr. J. C. opined that the Veteran meets the DSM-5 criteria for opioid use disorder, in sustained remission, on maintenance therapy; unspecified depressive disorder; and Other Specified Trauma- and Stressor-Related Disorder.  Dr. J. C. noted the Veteran's prolonged history of heroin and opiate dependence, and the Veteran's report that he first began using heroin in service, which is documented in the service treatment records.  Dr. J. C. also noted previous diagnoses of depressive disorder and bipolar disorder.  The Veteran reported that his depression started in childhood and that he recalls feeling depressed while in the military, though there is no documentation of this in the service treatment records.  

In the October 2017 opinion, Dr. J. C. noted that he re-reviewed the Veteran's claims file, and he reiterated his February 2017 VA opinion that the Veteran meets the DSM-5 criteria for opioid use disorder, in sustained remission, on maintenance therapy; unspecified depressive disorder; and, other specified trauma-and stressor-related disorder.  Dr. J. C. stated that it is still his opinion at the Veteran meets criteria for the above diagnoses.  Dr. J. C. acknowledged that the medical record shows a history of a bipolar diagnosis, but he stated that there is not sufficient evidence supporting that diagnosis.  He opined that the Veteran's mood symptoms are better captured with a diagnosis of unspecified depressive disorder, and he opined that the previous diagnosis of bipolar disorder was in error.  Dr. J. C. explained, "Bipolar disorder is not listed in his active problems list in his medical record and is not assigned as a diagnosis by his current treatment providers. In our interview the Veteran denied a history of mania, which would be required for a bipolar diagnosis."  

Also, in the October 2017 opinion, Dr. J. C. acknowledged that the medical record shows a prior diagnosis of generalized anxiety disorder.  He opined that the Veteran's anxiety symptoms are better explained with a diagnosis of Other Specified Trauma- and Stressor-Related Disorder.  He also noted that the generalized anxiety disorder is not listed in the Veteran's active problem list in his medical record.  He opined that the previous diagnosis of generalized anxiety disorder [during the appeal period] was in error.  He also stated that the Other Specified Trauma- and Stressor-Related Disorder represents a sub-threshold PTSD diagnosis.  He explained that the Veteran experienced a significant traumatic event of being brutally stabbed in a bar about 2 months after his separation from the military.  He noted that the Veteran endorsed several symptoms related to this attack, including intrusive thoughts and hypervigilance.   Dr. J. C. explained that the number of his accompanying symptoms do not constitute the full criteria diagnosis of PTSD, and therefore a diagnosis of Other Specified Trauma- and Stressor-Related Disorder is most appropriate.  As to the nature and etiology of the Veteran's symptoms, Dr. J. C. acknowledged the Veteran's report of witnessing a stabbing in service in Germany (which the Board has found to be non credible).  Nevertheless, Dr. J. C. acknowledged this report, and Dr. J. C. explained:  

The Veteran did not endorse symptoms directly related to his experience of witnessing a stabbing while stationed in Germany in the military. He explained that he does not have conscious thoughts about this event, but does have a sub-conscious awareness of it at all times. This is inconsistent with the PTSD diagnostic criteria of re-experiencing symptoms.  The Veteran did not associate his other sub-threshold PTSD symptoms (such as hypervigilance or avoidance) with this event. Therefore this [in-service] event is not considered by this examiner to contribute to his  Other Specified Trauma- and Stressor-Related Disorder diagnosis. 

Dr. J. C. opined that the Veteran's Other Specified Trauma- and Stressor-Related Disorder is not related to service and was not caused by any event in service.  

Next, regarding the Veteran's current depressive disorder, in the February 2017 VA medical opinion, Dr. J. C. noted that the Veteran identified his medical issues, including chronic pain and congestive heart failure, and associated limitations as the primary source of his current depression.  Dr. J. C. noted that the Veteran indicated that he first experienced depression in childhood related to not having a father.  Dr. J. C. stated that there is no documentation of depression symptoms in his service treatment records, and there is no evidence linking his current depression symptoms to his time in the military.  Dr. J. C. opined that the current depressive disorder is less likely as not caused by or a result of his military service.  Then, in the October 2017 medical opinion, Dr. J.C. again opined that the Veteran's depressive disorder is not related to service and did not begin in service.  Dr. J. C. discussed as follows:

The Veteran identified his medical issues, including chronic pain and congestive heart failure, and associated limitations as the primary source of his current depression.  During my interview with the Veteran he reported that he first became depressed in childhood due to not having a father, and that his depression continued into adulthood. He related his current depression  symptoms primarily to his current health issues.  The earliest evidence of a depression diagnosis in his medical record that I found was from an evaluation on 10/5/1999 at the Providence VA, at which time he was diagnosed with Opioid Dependence, Alcohol Abuse, and Major Depression. While the Veteran subjectively reports having experienced depressed mood beginning in childhood, it is unclear at what time he began to meet criteria for a DSM depressive disorder.  A depressive disorder is distinct from a subjective experience of depressed mood, as a disorder requires impairment in functioning and/or clinically significant distress due to depression symptoms.  

In addition to declining to find any clinically significant distress due to depression symptoms in service, Dr. J.C. observed that there was no documentation of a depression diagnosis in the service treatment records, and he noted that there was no evidence of a depression diagnosis prior to 1999.  Dr. J. C. also noted that based on the evidence, any determination as to whether the Veteran met criteria for a depressive disorder prior to 1999 would be purely speculative.  

The Board acknowledges  the Veteran's March 2014 diagnosis of bipolar disorder and his June 2013 diagnosis of generalized anxiety disorder shown in VA treatment records.  The March 2014 VA treatment record documented a diagnosis of bipolar disorder based on the DSM 5 criteria; and, the June 2013 VA treatment record noted an Axis I diagnosis of generalized anxiety disorder.  Though such contemporaneous diagnostic impressions have some probative value, as they were rendered by medical professionals and were based on examination of the Veteran, the Board finds that such impressions are outweighed by Dr. J. C.'s opinions, as Dr. J. C. specifically addressed the probative value of such diagnoses, and he based the opinions not only on examination of the Veteran, but also on review of the Veteran's entire medical history and claims file, and he supported his opinions with clinical rationale and addressed the conflicting medical evidence.  Similarly, Dr. J. C.'s opinion that the Veteran does not have PTSD outweighs the above-discussed diagnosis of PTSD.  Based on Dr. J. C.'s high probative opinions, the preponderance of the evidence is against a finding that the Veteran has had bipolar disorder, anxiety disorder, or PTSD at any point during the pendency of the claim.   

Next, as a preliminary matter, the Board notes that though the Veteran reported symptoms of alleged depression beginning prior to service, it is debatable based on the August 2017 and October 2017 VA medical opinions as to whether the Veteran's depressive disorder preexisted service.  Therefore, the Veteran is presumed to have been in sound condition with regard to depressive disorder on entry into service.  

On review, however, given the above-discussed opinions by Dr. J. C., the preponderance of the evidence is against a finding that any currently diagnosed psychiatric disorders is etiologically to the Veteran's service or began in service.  The Board acknowledges the Veteran's reports of symptoms, to include symptoms continuing since service.  For example, the Veteran reported in an August 1973 Form 21-526 that his nervous condition began in January 1972 (and that his treatment thereof began in June 1973).  For another example, in a June 1973 hospital discharge summary includes the Veteran's report that after separation from service, he has been "loafing straight and has not been able to do anything constructive."  Ultimately, however, the Veteran's subjective reports of psychiatric symptoms since separation from service, and his essential opinion that his current psychiatric disorders began in service in 1972, are outweighed by Dr. J. C.'s probative medical opinions as to the cause and initial onset of the Veteran's current psychiatric disorders.  

The Board acknowledges that in January 2003 VA mental health general note, an attending physician Dr. M. B., stated that the Veteran's prior diagnosis of schizophrenia in the 1970s was in error, and that "many of these individuals have subsequently been rediagnosed as mood disorder with psychosis, either bipolar disorder or manic-depressive disorder.  Of particular importance in this Veteran's case is the fact that scientific studies indicate that in the U.S. African Americans with psychosis in the 70's-80's were erroneously over diagnosed as schizophrenic and underdiagnosed with mood disorders."  Dr. M. B. opined that the Veteran is not schizophrenic and "clearly has a mood disorder" and that the Veteran's psychotic symptoms in service were an early manifestation of his current mood disorder.  There is no clinical rationale to support that the Veteran had psychotic symptoms in service, and there is no reference to which mood disorder the Veteran has allegedly had since service.  Further, despite Dr. M. B.'s discussion regarding erroneous diagnoses during the 1970s, Dr. M. B. did not address the fact that a July 1974 VA hospital summary showed the opinion that the Veteran's diagnosis of schizophrenia was never substantiated, nor did Dr. M. B. address the Veteran's long history of psychiatric treatment for issues other than schizophrenia since the 1970s.  It appears that this opinion by Dr. M. B. was rendered without reviewing the Veteran's specific medical history, to include his service treatment records.  This opinion also appears to be rendered based only on general studies, and is not based on clinical rationale.  For these reasons, the Board finds that this opinion by Dr. M. B. is speculative at best and has no probative value.  

The Board also acknowledges the Veteran's in-service history of drug abuse, as shown in his service treatment records.  Also, the Veteran reported in a September 1996 statement that he was seen in service for psychiatric symptoms in 1972.  However, as noted in a September 1974 VA medical opinion by a VA medical center director, the Veteran's in-service drug abuse treatment in service included a psychiatric evaluation obtained in December 1972, pursuant to the Veteran's request for reconstitution and rehabilitation, and the VA medical professional opined that there is no evidence of thought disorder or emotional distress [in the service treatment records].  Indeed, in the August 1972 psychiatric consultation by Colonel T. M., it is noted that the Veteran is using heroin on a regular basis and requesting detox.  This note stated that it was "evidence that heroin addiction was secondary to his desire to be transferred because of the unfair treatment he and others were suffering in the unit."  The consult by Colonel T. M. also states, "I saw no evidence of a thinking disorder or any emotional distress beyond anger."  A subsequent March 1973 treatment note stated that the Veteran was obviously incoherent, lethargic, with poor motor coordination due to drug abuse, and he was treated for this episode of drug use.  The March 1973 discharge examination noted normal psychiatric condition.  The Veteran's Report of Medical History on discharge noted that he denied ever having nervous trouble of any sort in service, or having depression or excessive worry.   Given these medical findings, and given the Veteran's own denial of psychiatric symptoms such as depression or anxiety on separation from service, and given the highly probative medical opinions by Dr. J. C., the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability began in service. 

The Board also notes that Dr. J. C.'s opinions are supported by the medical history, which first shows psychiatric symptoms and treatment two months after separation from service.  Given Dr. J. C.'s opinions, the preponderance of the evidence shows that the Veteran's psychiatric disorders began after service and are not related to service.  A relationship between the Veteran's current psychiatric disability and service is not shown, and service connection is not warranted for a psychiatric disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Because the Veteran is not currently service-connected for any disability, entitlement to service connection for a substance abuse disability, as secondary to a service-connected disability, is not warranted.  Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a psychiatric disorder is denied.  




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


